In a proceeding for custody or visitation pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Richmond County (Clark, J.), dated May 13, 1994, which, after a hearing, dismissed his petition.
Ordered that the order is affirmed, without costs or disbursements.
The court’s primary concern in making a determination regarding custody or visitation is the best interests of the child (Eschbach v Eschbach, 56 NY2d 167; Matter of Newton v Newton, 210 AD2d 337; Koppenhoefer v Koppenhoefer, 159 AD2d 113). To formulate a sound basis for its action, the court should seek the expertise of other professionals and ascertain the wishes of the children, particularly where they are of a sufficient age to articulate their needs and preferences to the court (Koppenhoefer v Koppenhoefer, supra).
Here, the court appropriately considered the parties’ and the experts’ testimony, the child’s preferences expressed in an in camera interview, and the Law Guardian’s recommendation. The Family Court’s determination was supported by the record and we find no basis to disturb it.
We have examined the father’s other contention and find it to be without merit. Rosenblatt, J. P., Miller, O’Brien and Mc-Ginity, JJ., concur.